Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,019,376.

US 17/239,052  Claim 1
US 11,019,376  Claim 1
A method for secure communications between media devices, the method comprising: 
A method for secure communications between media devices, the method comprising: 
receiving network data, by a first computing device; 
receiving network data, by a first computing device; 
performing, by the first computing device, a pairing between the first computing device and a second computing device over a local area network (LAN), the performing of the pairing including: 
performing, by the first computing device, a pairing between the first computing device and a second computing device that is on a same premises as the first computing device over a local area network (LAN), the performing of the pairing including: 
establishing, by the first computing device, an Internet Protocol Suite Internet Layer (Internet Layer) end-to-end security connection over the LAN between the first computing device and the second computing device; and 
establishing, by the first computing device, an Internet Protocol Suite Internet Layer (Internet Layer) end-to-end security connection over the LAN between the first computing device and the second computing device; and 
in response to establishing the Internet Layer end-to-end security connection, storing, by the first computing device, an association between the first computing device and the second computing 


transmitting, by the first computing device, requested network data of the received network data from the first computing device to the second computing device in a secure manner by using the Internet Layer end-to-end security connection over the LAN that was established as part of pairing of the first computing device to the second computing device.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,019,376. Instant independent claims 8, 18, and 20 are similarly anticipated by respective patented claims 8, 18, and 20. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 8, 18, and 20 are anticipated by the conflicting patented claims 1, 8, 18, and 20 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
The subject matter of instant dependent claims 2–7, 9–17, and 19 align with the subject matter in respective patented claims 2–7, 9–17, and 19 and are similarly rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426